Case 1:19-cv-03365-TAB-JMS Document 1 Filed 08/08/19 Page 1 of 7 PagelD #: 1

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 4/19 (Adapted from AO Pro Se 1 (Rev. 12/1 ) Complaint fo for a Civil Case

 
 
 

UNITED STATES DISTRICT Court. aye
for the a

/ Southern District of Indiana

 

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [Y] | / | Yes [No

Joe Clinard

 

Plaintiff(s)

(Write the full name of each plaintiff who is filing this complaint.
Df the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
)
)
)
)
! $19 -cv-3365 JMS -TAB
)
)
)
)
)

Bishopp's Hardware, Inc; Rebecaa Bishopp

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR A CIVIL CASE

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

Page 1 of 6

 
Case 1:19-cv-03365-TAB-JMS Document 1 Filed 08/08/19 Page 2 of 7 PagelD #: 2

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 4/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

L The Parties to This Complaint
A. The Plaintiff(s) |

 

Provide the inforntation below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Joe Clinard

 

2941 Hearthside Dr.

 

Greenwood, Johnson
Indiana, 46143

 

 

317-749-1470
veteranstaffing@gmail.com

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant, include
the person's job or title (jfinown). Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if hewn)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Defendant No. 2
Name
Job or Title (known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (ifknown)

Bishopp's Hardware INC

 

 

registered agent- 111 W Mechanics Street
Shelbyville , Shelby

Indiana, 46176

812-372-5899

 

 

 

 

 

Rebecca Bishopp

 

Incorporater/ Owner

 

111 West Mechanics Street
Shelbyville, Shelby
Indiana, 46176

 

 

 

 

 

Page 2 of 6

 
I

Case 1:19-cv-03365-TAB-JMS Document1 Filed 08/08/19 Page 3 of 7 PagelD #: 3

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 4/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)
Defendant No. 3

Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

 

 

 

 

 

 

 

Ul. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be heard
in federal court: cases involving a federal question and cases involving diversity of citizenship of the parties.
Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties is a federal
question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or
nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
¥ federal question [ iversity of citizenship

 

Fill out the paragraphs in this section that apply to this case.

A. ~ Ifthe Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that are

at issue in this case.
29 USC Chapter 8, sections 207, 211, 215, 218b

29 USC Chapter 15
26 USC section 3402, 3403

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)

a. If the plaintiff is an individual:

 

 

The plaintiff, (name) , is a citizen of
the State of (name) _, OR is a citizen of
(foreign nation)

 

Page 3 of 6

 
Case 1:19-cv-03365-TAB-JMS Document1 Filed 08/08/19 Page 4 of 7 PagelD #: 4

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 4/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

 

 

 

 

If the plaintiff is a corporation:
The plaintiff, (name) _, in incorporated under
the laws of the State of (name) , and has its

ptincipal place of business in the State of (name)

 

Or is incorporated under the laws of (reign nation) ;
and has its principal place of business in (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the same
information for each additional plaintiff.)

2. The Defendant(s)

a.

 

 

If the defendant is an individual:

The defendant, (name) is a citizen of
the State of (name) , OR is a citizen of
(foreign nation)

 

If the defendant is a corporation:
The defendant, (name) , in incorporated under

the laws of the State of (name) , and has its
principal place of business in the State of (name)

 

Or is incorporated under the laws of (reign nation) ;

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

 

 

Page 4 of 6

 
Case 1:19-cv-03365-TAB-JMS Document 1 Filed 08/08/19 Page 5 of 7 PagelD #: 5

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 4/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)

   

TH. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the facts
showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including the
dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and write
a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Clinard was.an employee of Bishopp’s Hardware from September 2016 through June 2019. Affer an injury in April of 2018, Clinard was removed from the official
payroll, and instead received hand written checks in order to evade workers compensation and OSHA regulations. This was done under the direct supervision and
under the guidance of Rebecca Bishopp. No report was made. During this time, Clinard regularly worked without assistance for 50-60 hours per week. Clinard did not receive overtime pay
during this period. Clinard was again severely injured in January of 2019, this time requiring multiple surgeries. After initially denying that Clinard was even employed at
Bishopp’s Hardware, a workers compensation settlement was reached in June 2019. Bishopp's representation refused fo address the overtime matter at this time. —cont

 

 

 

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Clinard prays that the Court will grant the following: $11,250.00 in unpaid regular wages, $6499.99 in unpaid overtime wages, $17,749.99 in liquidated damages
specifically authorized under 29 U.S. Code §01216, and ail Court costs and fees associated with this action. Clinard also requests that this Court impose
any penalties or fines they see fit, noting Bishopp’s willful and knowing violation of US Statute while considering their specific steps to evade regulations.

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: ¥ / 7 / 14

Signature of Plaintiff OW _|

Printed Name of Plaintiff ” Sue C\ner d

 

 

 

Page 5 of 6

 
Case 1:19-cv-03365-TAB-JMS Document1 Filed 08/08/19 Page 6 of 7 PagelD #: 6

INSD Pro Se Civil Generic Complaint (unrelated to imprisonment) 4/19 (Adapted from AO Pro Se 1 (Rev. 12/16) Complaint for a Civil Case)
SST eee ene a LES Ea

 

B. For Attorneys

Date of signing:

 

Signature of Attdmey
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 6 of 6

 
Case 1:19-cv-03365-TAB-JMS Document1 Filed 08/08/19 Page 7 of 7 PagelD #: 7

lll. Statement if Claim (continued)

During negotiations, it was also revealed that no taxes had been withheld from Clinard’s pay between
April 2018 and January 2019, and no official record of time worked, injuries sustained or the like existed
in violation of FLSA or OSHA record keeping standards. Bishopp’s legal representation during the
workers compensation hdaring has specifically stated that they do not represent Bishopp’s in this labor
dispute.

Clinard has made every good faith effort to resolve this matter outside of a Judicial setting, including
discussing the matter with Bishopp’s previous counsel, directly contacting Rebecca Bishopp, and directly
contacting Bishopp’s Hardware, INC, but no response has been received. ——————-—_ o Lt

 

 
